[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 10 
On the 22d day of November, 1897, one Ida Jetter opened an account with the defendant, The German Savings Bank in the City of New York, and at the date of the submission there was standing to her credit upon the books of the bank $1,309.72. On the 20th of July, 1902, she was married to Frank Sporza, the plaintiff, and subsequently was duly committed to the Manhattan State Hospital at Ward's Island, under the name of Ida Jetta, as an incompetent person, in the manner provided by the State Insanity Law, where she ever since has been maintained and supported by the people of the state as a public charge. On the 23d of May, 1906, upon the petition of the superintendent of the hospital, upon notice duly served upon the alleged incompetent and upon her husband and upon a hearing had, an order was entered in the Supreme Court appointing the plaintiff a committee of her estate, who duly qualified by giving the bond required by the order. Thereupon payment of the amount so remaining to her credit on deposit in defendant's bank was demanded by him and refused upon the ground that her name was improperly spelled; and further that section 2323a of the Code of Civil Procedure, under which the plaintiff was appointed a committee, was in violation of the provisions of the Constitutions of this state and of the United States. Upon application to the court, an order was entered correcting the spelling of the name by stating the various names under which she had been known. This we think the court had power to do, and that no reason exists for the further withholding by the bank, of the funds belonging to her, by reason of any variance in the name or names under which she was known.
The question raised, however, with reference to the constitutionality of section 2323a of the Code of Civil Procedure, requires careful consideration and is one of much public importance, in view of the fact that it has been in force since 1895, and that several hundred appointments of committees have been made annually under it, through which not only personal estate but the title to real property has passed. The provision is as follows: "Where an incompetent person has *Page 13 
been committed to a state institution in any manner provided by law, and is an inmate thereof, the petition may be presented on behalf of the state by a state officer having special jurisdiction over the institution where the incompetent person is confined, or the superintendent or acting superintendent of said institution; the petition must be in writing and verified by the affidavit of the petitioner or his attorney, to the effect that the matters therein stated are true to the best of his information or belief; it must show that the person for whose person or property, or both, a committee is asked has been legally committed to a state institution over which the petitioner has special jurisdiction, or of which he is superintendent or acting superintendent, and is at the time an inmate thereof; it must also state the institution in which he is an inmate, the date of his admission, his last known place of residence, the name and residence of the husband or wife, if any, of such person, and if there be none, the name and residence of the next of kin of such person living in this state so far as known to the petitioner; the nature, extent and income of his property, so far as the same is known to the petitioner, or can with reasonable diligence be ascertained by him. The petition may be presented to the supreme court at any special term thereof, held either in the judicial district in which such incompetent person last resided, or in the district in which the state institution in which he is committed is situated, or to a justice of the supreme court at chambers within such judicial district, or to the county court of the county in which the incompetent person resided at the time of such commitment, or of the county in which said institution is situated. Notice of the presentation of such petition shall be personally given to such person, and also to the husband or wife, if any, or if none to the next of kin named in the petition, and to the officer in charge of the institution in which such person is an inmate. Upon the presentation of such petition, and proof of the service of such notice, the court or justice may, if satisfied of the truth of the facts required to be stated in such petition, immediately appoint a committee of the person or *Page 14 
property, or both, of such incompetent person or may require any further proof which it or he may deem necessary before making such appointment." One of the purposes for which this provision was enacted was to secure reimbursement in whole or in part for maintenance and support in a state institution. (Code of Civil Procedure, § 2336a.)
It is contended that the provision of the Code alluded to is violative of the provisions of the State Constitution (Article 1, section 2) which provide that the trial by a jury in all cases in which it has heretofore been used shall remain inviolate forever, and that it is also violative of the provisions of the Constitution of the United States (§ 1, 14th amendment) which provide that no state shall deprive any person of his life, liberty or property without due process of law, nor deny to any person within its jurisdiction the equal protection of the laws.
Jurisdiction is inherent in the state over unfortunate persons within its limits who are idiots or have been deprived of the use of their mental faculties. It is its duty to protect the community from the acts of those persons who are not under the guidance of reason, and also to protect them, their persons and property from their own disordered and insane acts. In England, whence our law respecting idiots and lunatics is derived, the custody and care of such persons and their property are part of the prerogative of the sovereign. By the ancient common law they were intrusted to curators, who, being either the feudal lord or the next of kin, in case of an idiot whose disability was permanent, took his land and profits as the next in succession, subject to the obligation of supporting him during his life; but in the case of a lunatic who might recover his reason the curator was simply given the custody of the estate under the obligation of applying the profits to the support of the incompetent, retaining the excess to be returned with the estate in case of such recovery. Later on the duties of the curator were transferred to the king, whose duty was discharged by committing the custody of the person and of his estate to proper committees. This duty *Page 15 
was afterwards transferred to the lord chancellor, not as a part of his equitable jurisdiction, but as the king's delegate to exercise his special jurisdiction. (Fleta, 6; Reeves' History of English Law, by Finlason, vol. 2, ch. 12, p. 193, and note "a;" 1 Bl. Com. 303; 3 id. 427.) On our separation from Great Britain at the time of the Revolution, so much of the law, as formed a part of the king's prerogative which was applicable under our form of government, was vested in the people of the state and by legislative enactments was transferred to the chancellor, who should have the care of and provide for the safe keeping of all idiots and lunatics, and of their real and personal estates. (Act concerning lunatics, passed March 20, 1801; Revised Laws of 1813, ch. 30, vol. 1, p. 141.) And upon the organization of the Supreme Court this jurisdiction was transferred to it.
The statutory provision for the care of the insane during the early history of our state is somewhat meager; and the practice with reference to the detention and confinement of an insane person and the appointment of a committee was somewhat uncertain and had to be sought for in the adjudicated cases and books upon practice. It was common practice for the relatives and next of kin of persons who had become insane, if violent, to restrain them and place them in some retreat or institution for their care and medical treatment. The writ of habeas corpus was always available to inquire into the cause of such detention and to release such persons in case they were found sane; but if insane, their detention was sanctioned under the police power of the state on account of the necessity of protecting them and the public from their disordered minds and insane acts. The usual practice, however, was to procure a writ de lunaticoinquirendo, under which an inquisition was held before a jury, and the question of the mental disorder of a person determined by a verdict. The contention is made that the verdict of the jury was not a matter of right, but that it was resorted to by the chancellor for the purpose of informing the conscience of the court. In Matter of Wendell, a Lunatic (1 John. Ch. 600) Chancellor KENT, *Page 16 
after reviewing the statute in England of 2 and 3 Edward VI, says, "we need not stop to discuss the construction of the statute," for the reason that it had not been re-enacted or adopted in this state, and then says: "The care and custody of idiots and lunatics, being confided to this court, the whole control of the inquisition, and the manner in which that control shall be exercised, would seem to depend entirely on the discretion of the court. The lunatic may be brought into court and inquiry made, by inspection, after the inquisition is returned, as was declared in Heli's Case (3 Atk. 634); and in the case of returning sanity this is frequently the course, aided, also by affidavits and the certificates of physicians. So, on the execution of the commission, the commissioners and the jury have the right to inspect and examine the lunatic. (Exparte Southcote, Amb. 109.) An issue may also be awarded to ascertain, by a verdict at law, the existence or continuance of the lunacy, as was done in the case ex parte Holyland (11 Ves. 10). If a traverse be tendered and allowed and the attorney-general has filed a replication and taken issue upon it, the course, in England, is, undoubtedly, to transmit the record to the K.B., to have the question tried at law. But as the wholejurisdiction of the subject is in this court, the object, ineither mode, must be merely ad informandam conscientiam, and toarrive at a safe conclusion as to the existence of the fact."
In Matter of Tracy (1 Paige, 580) Chancellor WALWORTH says: "In this state the care and custody of the estates of lunatics, idiots and habitual drunkards is confided to this court, without any restriction or limitation. The manner in which the control is to be exercised must, therefore, depend upon the sound discretion of the chancellor. He may direct an issue to inform his conscience, whenever he deems it necessary, as in other cases. The practice here has been to award an issue in all cases where a jury trial was proper, instead of permitting a formal traverse. (Wendell's Case, 1 John. Ch. 600; Folger's Case, 4 John. Ch. 169.) It is certainly proper in cases of doubt to permit a party to have a trial by jury *Page 17 
before he is deprived of his property or his liberty, either by his misfortune or his fault."
In Matter of Mason (1 Barb. 436) HARRIS, J., says: "By the statute of this state, the care and custody of the persons and estates of lunatics, idiots, persons of unsound mind, and habitual drunkards is confided to the court of chancery, without any restriction or limitation. The manner in which the control thus given is to be exercised is entirely a matter of discretion. The form of the return of the inquisition is only important so far as it is necessary to satisfy the conscience of the court. If, upon the coming in of the inquisition, enough appears to enable the court to adjudge the party to be within some one of the classes of persons over whom the statute has given it jurisdiction, it is sufficient. A discreet exercise of the power vested in the court undoubtedly requires that before a citizen shall be deprived of his liberty, and the control of his own property, evidence of the most conclusive character should be produced, showing him to be a person for whose benefit the law has benignly provided this delicate and important trust. But I am not prepared to say that a case might not be presented to the court in which the evidence would be so clear and satisfactory as to justify the exercise of its summary power for the protection of a party without the intervention of a jury. Whether this be so or not, I cannot doubt that under the law of this state it is enough to vest the court with jurisdiction of the case when, as in the case under consideration, the jury find that the party is mentally incapable of governing himself or managing his affairs."
It is thus apparent that at the time the provision to the effect that a trial by jury in all cases in which it has heretofore been used shall remain inviolate forever was first incorporated into our Constitution, the custom prevailed, on the part of the chancellor, in order to inform his conscience, to require a trial by jury of the question of the insanity of a person, in all cases of doubt, in proceedings taken with reference to his commitment and to the disposal of his property. *Page 18 
In 1842, by chapter 135, the legislature passed an act to organize a state lunatic asylum, and to provide for the care, maintenance and medical treatment of the insane therein. Among other things it was provided that no person should be admitted to the asylum except upon an order of a court, based upon a certificate under oath by two physicians; that if such person was dissatisfied with the decision of the court he might within three days after such order appeal to one of the judges of the county, who was required forthwith to call a jury to decide upon the fact of his lunacy. By chapter 446 of the Laws of 1874 the Insanity Law was revised. A provision was made for the commitment of persons to public and private asylums upon the certificate of two physicians, approved by a judge of a court, the principal features of which have now been incorporated into our Insanity Law, being chapter 545 of the Laws of 1896, under which it is provided that, in the proceedings to commit a person to an asylum, a notice to the alleged insane person must be given, unless it is made to appear to the judge that the giving of such notice might be injurious or dangerous to the person, in which case he may make an order dispensing with the giving of such notice, specifying the reasons in the order. The judge is required to examine the certificate of the medical examiners, and such other facts as shall be produced before him, and upon the demand of relatives or next friends to adjourn the hearing until they have an opportunity to present evidence, and then to make a determination in writing as to the sanity or insanity of the person; and if he be found insane, to make a commitment to the hospital. This order is called a final order, and the statutes further provide that in case the alleged incompetent, or any friend in his behalf, is dissatisfied with the determination made, he may appeal to a justice of the Supreme Court, other than the one making the order, who shall cause a jury to be summoned to try the question of such insanity in the same manner as in the proceedings for the appointment of a committee. We thus have the right of a trial by jury preserved to every individual committed *Page 19 
to a state hospital upon his demand or that of any friend in his behalf, by the express provisions of the statute.
The record in this case fails to disclose the proceedings had upon the commitment of the incompetent to the state hospital. All we have is an allegation that the commitment was lawfully made in the manner provided by the Insanity Law. We must assume that all the steps required by that statute were regularly taken and that she was an inmate of the Manhattan State Hospital, duly committed according to law. By such commitment she became a ward of the state. The state, through its officers, had undertaken her care, maintenance and medical treatment. Although a ward of the state she also became a ward of the court, which still had the power from time to time to inquire as to the continuance of her insanity, and also to take in charge the care and preservation of her property. She being in the custody of the state, receiving care, maintenance and support, the state through its superintendent petitioned the court for the appointment of a committee, to the end that it might be reimbursed out of her property for the expenses it had incurred for her care and treatment. This was authorized by the provisions of the Code alluded to, which here are claimed to be violative of the provisions of the Constitutions, both State and Federal. If she had been adjudged to be insane, then she has been deprived of no constitutional right; for, being an insane person, she had become a ward of the Supreme Court, which has succeeded to the powers of the chancellor, and the custody of her person and property became subject to the control and management of the court through its specified agents appointed for that purpose. She is not deprived of her liberty or property without due process of law, for, as we have seen, she has been duly committed in accordance with the provisions of the statute upon an order of the court. She is not deprived of her property, for the court undertakes its care and management in her behalf and for her benefit.
We are thus again brought to the consideration of the commitment, for if it is an adjudication by the court, then, as *Page 20 
we have seen, it is a compliance with the provisions of the Constitution. The statute and the facts we have already called attention to. Whether the incompetent in this case actually had a trial by jury and her insanity established by a verdict, we are not advised by the record, for we have only the admission that she was committed lawfully in accordance with the provisions of the Insanity Law. This law, as we have seen, provides for a hearing upon notice, unless, for reasons stated, the notice is dispensed with. The judge is required to examine the testimony of the physicians and such other witnesses as are produced before him. He then is required to make a determination, in writing, and the same is to be filed in the manner and at the place specified by the statute. If the incompetent, or any of her friends, is dissatisfied, she or they may demand a jury trial and the question of her sanity be determined by a jury. It appears to us that this is a judicial determination. This, in effect, was held in the case of Trust Co. of America v. State Safe Deposit Co. (187 N.Y. 178), in which WILLARD BARTLETT, J., in delivering the opinion of the court, says: "Section 2323a of the Code was added to title VI in 1895, together with another new section (2336a), to establish a scheme whereby steps might be taken at the instance of the officers having charge of the various state hospitals for the insane to reimburse such institutions for their expenditures for the support of insane patients who had no relatives or friends liable or willing to contribute to their support, but where the patient was the owner of property which ought to be used to defray such expenditures. In most of the cases contemplated by these sections there would be an express adjudication of mental incompetency before the patient was committed to the institution, and, therefore, the section omits any provision for such adjudication and empowers the court to appoint a committee, if satisfied with the truth of the facts required to be stated in the petition immediately and without taking any further proof." Again, in the recent case of Peopleex rel. Morrell v. Dold (189 N.Y. 546) the relator *Page 21 
obtained a writ of habeas corpus to procure his release from River Crest Sanitarium, in which he was confined as an insane person, upon the ground that he was committed to the sanitarium without notice. The defendant made return thereto to the effect that the relator was insane at the time he was committed to the sanitarium and that he was still insane. A traverse was interposed to this return and thereupon the defendant asked that a jury be impaneled to try the question of the relator's present insanity. This the relator opposed and declined to submit to a trial by jury, and thereupon the Special Term overruled the traverse and dismissed the writ and remanded the relator to the custody of the sanitarium. This order was affirmed in the Appellate Division and in this court; in effect holding that the original commitment was a valid adjudication of his insanity.
As we have seen, this case is not one where the alleged incompetent has been confined by relatives in a private institution; but she has become a ward of the state and is confined in a state hospital presided over by expert physicians who can have no motive for her detention other than that which is necessary for her benefit. She is in the custody of the state itself, whose policy is to care for and protect her and if possible to cure her of her disease. The state stands in the place of the king. Its power is supreme. True, it acts through officers of the state duly appointed and these officers may transcend their powers and duties. But if they do, the courts, which the state has created, are always open to restrain the unauthorized acts of such officers and preserve her constitutional rights. A person afflicted with a disordered mind is not a criminal, nor are proceedings instituted to commit such person to an asylum criminal proceedings. Under the provisions of the Constitution "the trial by jury in all cases in which it has been heretofore used shall remain inviolate forever; but a jury trial may be waived by the parties in all civil cases in the manner prescribed by law." As we have seen, the right of a trial by jury is preserved to every person charged with incompetency under the Insanity Law, by his complying *Page 22 
with the requirements of that statute. The proceedings, however, being civil, such a trial may be waived by the parties concerned, under the express provision of the Constitution to which we have referred. In this case Mrs. Sporza had the right to such a trial by jury if she or her friends so demanded. Neither she nor her friends appear, by the record, to have demanded such a trial although it is conceded that she had notice of the proceedings to appoint a committee of her person and estate. She must, therefore, be deemed to have waived such a trial. The right to such a trial was personal to her and those mentioned in the statute. Debtors are not such persons. If, therefore, she or her friends acting for her saw fit to waive a trial by jury and accept the determination of the court made as to her insanity, then the defendant had no cause for complaint or power to raise the question of her sanity collaterally in this case.
No question has been raised with reference to any irregularity in the proceedings under the Code. Our conclusion is in accord with that reached in Matter of Walker (57 App. Div. 1), to the effect that the provision of the Code alluded to is not violative of any of the provisions of the Constitution to which attention has been called.
The judgment should be affirmed, with costs.